AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I ofl



                                             UNITED STATES DISTRICT COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                             v.                                (For Offenses Committed On or After November 1, 1987)


                Jorge Humberto Gamino-Garcia                                   Case Number: 3:20-mj-20486

                                                                              MarkF. Ad
                                                                              Defendant's Attorn


REGISTRATION NO. 94768298

THE DEFENDANT:                                                                          MAR O3 2020
 IZI pleaded guilty to count(s) _!l~o~f~C~o~mll:!p~la~in~t:__ _ _ _ _ _ _ _~-=-=-~~~-i'.i-~ii--iG-i-,~~:::---l-
 •   was found guilty to count(s)                                             SOUTHERN DISTRICT OF CALIFORNIA
                                                                              BY                       DEPU
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                          Nature of Offense                                                       Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                             1

 D The defendant has been found not guilty on count( s)
                                                                         -------------------
 •    Count(s)
                   ------------------
                                                                            dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: 1
                                   '·   _I

                                   •• .TIME SERVED                         D _ _ _ _ _ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Tuesday, March 3, 2020
                                                                            Date of Imposition of Sentence


Received
              DUSM'.
                              ;J
                         :·_· !                                             Hid.JR~JCK
                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                       3:20-mj-20486
